As filed with the Securities and Exchange Commission on June 10, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21965 Rochdale High Yield Alternative Strategies Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. Rochdale High Yield Alternative Strategies Fund LLC Rochdale High Yield Alternative Strategies Fund TEI LLC Annual Report March 31, 2013 Dear Fellow Shareholders, The Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seeks to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies.For the 12 months ended March 31, 2013, the Taxable Fund returned -0.85% and the TEI Fund returned -1.02% compared to a 14.38% increase in the S&P 500 over the same period. Formerly the Rochdale Core Alternative Strategies Fund (RCAS), over the period we transitioned the investment objective of the Fund to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure. Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities. Based on our capital market assumptions, we anticipate greater risk/return versus traditional High Yield Fixed Income and look to generate high current income with an initial targeted yield of 6% to 8%, total return target of 8% to 10%, after all fees and expenses. RCAS was established to be a lower volatility, capital appreciation fund using a wide variety of hedge fund strategies.While the Fund performed well and has satisfied our expectations relative to its investment objective, we believe the alternative investment landscape continues to evolve, creating an opportunity to enhance our strategy accordingly.Since equity hedged investments have been and are anticipated to continue to be stymied by the unusual concerns connected with equity downside loss, the new strategy focuses instead on income-generating high yield strategies where the majority of return is derived from yield resulting in higher volatility and limited liquidity. These enhancements built upon a specific area of RCAS, the alternative high yield space, where we have seen success with specific managers who will continue their investment position.As we orient the strategy to capture attractive opportunities in the high yield asset classes, our focus is on a limited set of these managers who target greater income yield.RCAS had previously been allocated to some of these managers and we have been pleased with their performance. We believe the new strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher yields than traditional fixed income with commensurate higher volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations. By reducing a portfolio’s Equity exposure it can serve as a risk stabilizer, or by reducing Fixed Income exposure it can serve as a return enhancer, while providing greater asset class diversification in either situation. Additionally, shareholders will benefit from a regular distribution of yield (semi-annual), and we feel in this low interest rate environment, the demands of our clients will be accommodated. Outlook While we believe the U.S. economy is on a moderately positive and self-sustaining growth path, the current low-rate monetary policy environment remains a key pillar of support for the market. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Backed by an unprecedented central bank easing, solid credit conditions of corporate issues have made investors confident in moving lower in credit quality to increase portfolio yield.Indeed, investment grade corporate and high yield bonds delivered excellent performance again in 2012, as the ultra-low rates on safer assets caused investors to gravitate to the more attractive income available in these areas. Both asset classes were also boosted by the improvement in the financial health of the underlying issuers, as seen in the rising earnings and strengthening balance sheets of U.S. corporations. The question now, of course, is whether all of these trends can remain in place in 2013. While we think they will, and believe that High Yield spreads remain attractive on an absolute basis, on a relative basis they are below the long-term average.With yield to maturity projections in the current market so low, this leaves few options in the Core Fixed market to generate a high level of income.For those investors willing to take on the commensurate higher risk in return for higher yield, we believe Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President Rochdale Investment Management LLC Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the Rochdale High Yield Alternative Strategies Fund and the Rochdale High Yield Alternative Strategies Fund TEI is 5.94% and 5.78%, respectively. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge of 2.00%) since inception of July 1, 2007 for the Rochdale High Yield Alternative Strategies Fund and the Rochdale High Yield Alternative Strategies Fund TEI is -7.94% and -8.50%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Funds’ investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for Rochdale Investment Management LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of Rochdale Investment Management and are subject to change without notice at anytime. This information should not in any way be construed to be investment, 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. Hedge fund investments are speculative and may entail substantial risks. Investing in small and medium-size companies may carry additional risks such as limited liquidity and increased volatility. Investing in international companies carries risks such as currency fluctuation, interest rate fluctuation, and economic and political instability.Short sales may increase volatility and potential for loss. As with all investments, there is no guarantee that investment objectives will be met. Rochdale Investment Management, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. 570 Lexington Avenue, New York, NY 10022-6837 | Tel. 800-245-9888/212-702-3500 | Fax 212-702-3535 | www.rochdale.com San Francisco|Orlando|Dallas| Richmond Rochdale High Yield Alternative Strategies Fund LLC Financial Statements March 31, 2013 Rochdale High Yield Alternative Strategies Fund LLC Financial Statements March 31, 2013 TABLE OF CONTENTS Rochdale High Yield Alternative Strategies Fund LLC Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 13 Financial Highlights 14 Rochdale High Yield Alternative Strategies Master Fund LLC Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Director and Officer Information Approval of Investment Management Agreement Additional Information Report of Independent Registered Public Accounting Firm The Members and Board of Directors of Rochdale High Yield Alternative Strategies Fund LLC We have audited the accompanying statement of assets, liabilities and members' capital of Rochdale High Yield Alternative Strategies Fund LLC (formerly, the Rochdale Core Alternative Strategies Fund LLC) (the “Fund”), as of March 31, 2013, the related statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for the years ended March 31, 2013 and 2012, and the financial highlights for the years ended March 31, 2013, 2012, 2011, 2010 and 2009.These financial statements and financial highlights are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund as of March 31, 2013 and the results of its operations and its cash flows for the year then ended, the changes in its members’ capital for the years ended March 31, 2013 and 2012 and the financial highlights for the years ended March 31, 2013, 2012, 2011, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, a substantial portion of the assets of the Fund are invested through a master-feeder structure in Rochdale High Yield Alternative Strategies Master Fund LLC.The financial statements of Rochdale High Yield Alternative Strategies Master Fund LLC are included with the report of the Fund and should be read in conjunction with the financial statements of the Fund. New York, New York May 29, 2013 PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 29 Broadway, New York, NY 10006I Tel: 212.867.8ax: 212.687.4346 I www.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. Rochdale High Yield Alternative Strategies Fund LLC Statement of Assets, Liabilities and Members' Capital March 31, 2013 ASSETS Investment in Rochdale High Yield Alternative Strategies Master Fund LLC $ Cash and Cash Equivalents Prepaid expenses Receivable from Adviser Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Distribution payable Professional fees payable Investor servicing fee payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ 2 Rochdale High Yield Alternative Strategies Fund LLC Statement of Operations Year Ended March 31, 2013 NET INVESTMENT LOSS ALLOCATED FROM ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Interest income $ Expenses ) Net Investment Loss Allocated ) FUND EXPENSES Investor servicing fees (see Note 4) Professional fees Registration fees Administration fees Insurance expense Custody fees Total Fund Expenses Less expenses waived and reimbursed (see Note 3) ) Less incentive fees adjustment (see Note 3) (1) ) Net Fund Expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ALLOCATED FROM ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Gain on Investments Net Decrease in Members' Capital Resulting from Operations $ ) (1) Reflects calendar year end adjustment. The accompanying notes are an integral part of these financial statements 3 Rochdale High Yield Alternative Strategies Fund LLC Statements of Changes in Members' Capital Year Ended Year Ended March 31, 2013 March 31, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) ) Net Decrease in Members' Capital Resulting From Operations ) ) INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' interests (see Note 2) - Payments for purchases of members' interests (see Note 2) ) ) Net Payments for Members' Interests ) ) Total Decrease in Members' Capital ) ) MEMBERS' CAPITAL Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements 4 Rochdale High Yield Alternative Strategies Fund LLC Statement of Cash Flows Year Ended March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash from operating activities: Net change in unrealized appreciation/depreciation on investments Net realized gain on investments ) Purchases of investments in Master Fund - Sales of investments in Master Fund Net investment loss allocated from Master Fund Expenses paid by the Master Fund Changes in operating assets and liabilities: Prepaid expenses Receivable from / payable to Adviser ) Distribution payable Incentive fee payable ) Professional fees payable ) Investor servicing payable ) Accrued expenses and other liabilities Net Cash from Operating Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members' interests - Payments for purchases of members' interests ) Net Cash used in Financing Activities ) Net Change in Cash and Cash Equivalents CASH AND CASH EQUIVALENTS Beginning of year End of year $ The accompanying notes are an integral part of these financial statements 5 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 1. Organization Rochdale High Yield Alternative Strategies Fund LLC (formerly, the Rochdale Core Alternative Strategies Fund LLC) (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The Fund commenced investment operations on July 1, 2007. In March 2013, the Fund changed its name from Rochdale Core Alternative Strategies Fund LLC to Rochdale High Yield Alternative Strategies Fund LLC to reflect its change in investment objective. The Fund’s investment objective is to generate income from investments in higher yielding investments with lower credit quality and higher volatility than the investment grade fixed income securities. “Lower credit quality” in this objective means investments rated below BBB, and “higher volatility” means the fluctuations in principal will be greater than the fluctuations in price associated with investment grade fixed income securities. The Fund invests substantially all of its investable assets in Rochdale High Yield Alternative Strategies Master Fund LLC (the “Master Fund”), a registered investment company with the same investment objective as the Fund. Rochdale Investment Management LLC (the “Manager”, "Adviser" or “Rochdale”) is the investment adviser to the Master Fund. The Manager is also the adviser to Rochdale High Yield Alternative Strategies Fund TEI LLC, which also invests substantially all of its investable assets with the Master Fund. The Manager delegates sub-investment advisory responsibilities to PineBridge Investments LLC (the “Sub-Adviser”) with respect to the Master Fund. The Manager has engaged the Sub-Adviser to provide sub-investment advisory services. The Sub-Adviser has investment discretion to manage the assets of the Master Fund and is responsible for identifying prospective Hedge Funds, performing due diligence and review of those Hedge Funds and their Hedge Fund Managers, selecting Hedge Funds, allocating and reallocating the Master Fund’s assets among Hedge Funds, and providing risk management services, subject to the general supervision of the Manager. The financial statements of the Master Fund are included elsewhere in this report and should be read in conjunction with the Fund’s financial statements. At March 31, 2013, the Fund's beneficial ownership of the Master Fund's net assets was 35.46%. The Fund reserves the right to reject any subscriptions for Interests in the Fund. Generally, initial and additional subscriptions for investment (or "Member Interests") in the Fund by eligible Members may be accepted at such times as the Fund may determine. Each Member must be a qualified investor and subscribe for a minimum initial investment in the Fund of $25,000. Additional investments in the Fund must be made in a minimum amount of $10,000. Brokers selling the Fund may establish higher minimum investment requirements than the Fund. The Fund from time to time may offer to repurchase members' interests in the Fund at such times and on such terms as may be determined by the Fund's Board in its complete and absolute discretion. Fund interests must be held for at least six months after initial purchase (or for a second six-month period as described below). Members must hold 6 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 1. Organization (continued) Fund interests for at least six months before being eligible to request that the Fund repurchase Fund interests during a tender offer. If no such request is made by a Member during a tender offer, such Member must hold Fund interests for a second six-month period before submitting an initial request. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. The Statement of Changes in Members’ Capital for the year ended March 31, 2013 does not reflect $170,000 in sales or purchases of Members’ Interests to other investors as these transactions are not transactions of the Fund. These transactions are reflected for the year ended March 31, 2012. Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices 7 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Fair Value Measurements (continued) for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. For the fiscal year ended March 31, 2013, the Fund’s investment consisted entirely of an investment in the Master Fund.The fair value hierarchy of the Master Fund’s investments is disclosed in the notes to the Master Fund’s financial statements, included elsewhere in this report. In May 2011, the Financial Accounting Standards Board (“FASB”) issued “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements” in US GAAP and the International Financial Reporting Standards (“IFRS”).This requirement amends FASB Fair Value Measurements and Disclosures, to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with US GAAP and IFRS.This requirement is effective for fiscal years beginning after December 15, 2011 and for interim periods within those fiscal years.The Fund has disclosed the applicable requirements of this accounting standard in its financial statements.The adoption of this updated accounting guidance did not have a material impact on the Fund’s financial statements and related disclosures. Investments Valuation The net asset value of the Fund is determined as of the close of business at the end of each month.The net asset value of the Fund equals the value of the assets of the Fund, less liabilities, including accrued fees and expenses. The Fund's investment in the Master Fund represents substantially all of the Fund's assets.All investments owned are carried at fair value, which is the portion of the net asset value of the Master Fund held by the Fund. The accounting for and valuation of investments by the Master Fund is discussed in the notes to the financial statements for the Master Fund, included elsewhere in this report. 8 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Investments Valuation (continued) The Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. Investment Income Recognition Purchases and sales of investments in the Master Fund are recorded on a trade-date basis. Interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date.Realized and unrealized gains and losses are included in the determination of income as allocated from the Master Fund based upon its ownership interest. Fund Expenses The direct expenses of the Fund include, but are not limited to, the following: legal fees; accounting and auditing fees; custodial fees; costs of computing the Fund's net asset value; costs of insurance; registration expenses; expenses of meetings of the Board and members; all costs with respect to communications to members; and other types of expenses as may be approved from time to time by the Board.The Fund, as an investor in the Master Fund, recognizes its share of the fees and expenses of the Master Fund (including a management fee and incentive fee). Income Taxes The Fund's tax year end is December 31.The Fund is treated as a partnership for Federal income tax purposes, whereby each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Fund has adopted authoritative guidance on uncertain tax positions.The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.Management is not aware of any exposure to uncertain tax positions that could require accrual or which could affect the Fund’s liquidity or future cash flows, or its treatment as a flow through entity, pursuant to relevant income tax regulations.As of March 31, 2013, the Fund’s tax years 2010 through 2012 remain open and subject to examination by relevant taxing authorities. Distribution Policy The Fund may make periodic distributions of its net investment income or capital gains, if any, to Members.The amount and frequency of distributions, if any, will be at the sole discretion of the Board. 9 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Capital Accounts Net profits or net losses of the Fund for each month are allocated to the capital accounts of Members as of the last day of each month in accordance with each Members' respective investment percentage in the Fund.Net profits or net losses are measured as the net change in the value of the net assets of the Fund during each month, before giving effect to any repurchases of interest in the Fund, and excluding the amount of any items to be allocated to the capital accounts of the Members of the Fund, other than in accordance with the Members' respective investment percentages. Prior to the end of each quarter and year end, the Fund receives Member contributions with an effective subscription date of the first day of the following month.These contributions are held by the Master Fund and have an effective investment date of first day of the following month.The Master Fund, in turn, makes contributions to certain Hedge Funds, which have effective subscription dates of the first day of the following month.These amounts are reported as "Contributions received in advance" and "Investments made in advance", respectively. Cash and Cash Equivalents The Fund considers all highly liquid investments with a maturity of ninety days or less at time of purchase to be cash equivalents. Subsequent Events The Fund has adopted financial reporting rules regarding subsequent events, which requires an entity to recognize in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet.Management has evaluated the Fund’s related events and transactions that occurred subsequent to March 31, 2013 and determined that there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. 3. Commitments and Other Related Party Transactions The Manager has contractually agreed to waive and/or reimburse the expenses of the Fund and the Master Fund, to the extent needed to limit their combined annual operating expenses to 2.25% of net assets.To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed.The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limits in effect at the time the expenses are to be reimbursed or at the time these payments are proposed.For the fiscal 10 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 3. Commitments and Other Related Party Transactions (continued) year ended March 31, 2013, the Manager waived $51,220 of fees and expenses, which may be recouped by the Manager no later than March 31, 2016. The following is a schedule of when fees may be recouped by the Manager: Amount Expiration $ March 31, 2014 March 31, 2015 March 31, 2016 $ No accrual has been made for such contingent liability because of the uncertainty of the reimbursement from the Fund. Pursuant to the new Sub-Investment Advisory Agreement (“New Agreement”) approved by the Members of the Fund at the March 25, 2013 special meeting, the Sub-Adviseris entitled to receive a performance-based incentive fee equal to 10% of the net profits (taking into account net realized and unrealized gains or losses and net investment income or loss), if any, in excess of the non-cumulative “Preferred Return,” subject to reduction of that excess for prior losses that have not been previously offset against net profits (the “Incentive Fee”).The Incentive Fee will be accrued monthly and is generally payable annually on a calendar year basis.The Preferred Return is a non-cumulative, annual return equal to the weighted average returns of a composite benchmark consisting of 50% of the Barclays Capital U.S. Corporate High Yield Index (Total Return) and 50% of the Credit Suisse Institutional Leveraged Loan Index. 4. Investor Servicing Fees The Fund pays a fee to RIM Securities, LLC, an affiliate of the Manager, as Distributor, to reimburse it for payments made to broker-dealers and certain financial advisers (“Investor Service Providers”) that have agreed to provide ongoing investor services to investors in the Fund that are their customers.This fee is paid quarterly and in an amount, with respect to each Investor Service Provider, not to exceed the lesser of: (i) 0.25% (on an annualized basis) of the aggregate value of outstanding interests held by investors that receive services from the Investment Service Provider, determined as of the last day of the calendar month (before any repurchase of Member interests); or (ii) the Distributor’s actual payments to the Investment Service Provider. 5. Concentration, Liquidity and Off-Balance Sheet Risks The Master Fund invests primarily in Hedge Funds that are illiquid securities and not registered under the 1940 Act.Such Hedge Funds invest in actively traded securities, illiquid securities, derivatives and other financial instruments using several investment 11 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 5. Concentration, Liquidity and Off-Balance Sheet Risks (continued) strategies and investment techniques, including leverage, which may involve significant risks.The Master Fund's concentration and liquidity risks are discussed in the notes to the Master Fund's financial statements which are attached elsewhere in this report. In the normal course of business, the Hedge Funds in which the Master Fund invests trade various derivatives and financial instruments and enter into various investment activities with off balance sheet risk.The Master Fund's off balance sheet risk in these financial instruments is discussed in the notes to the Master Fund's financial statements which are attached elsewhere in this report. 6. Investment Transactions For the fiscal year ended March 31, 2013, the Fund's assets were invested in the Master Fund and the Fund made aggregate purchases of $170,000 and aggregate sales of $10,286,788 in the Master Fund. 7. Issuer Tender Offer The Fund offered to purchase up to $12,600,000 of Interests in the Fund properly tendered by Members at a price equal to the net asset value of Interests as of December 31, 2012.For Interests tendered, the Member received a promissory note entitling the Member to a cash amount equal to at least 90% of the net asset value calculated on December 31, 2012, of the Interests tendered and accepted for purchase by the Fund, upon the terms and subject to the conditions set forth in the Offer to Purchase dated August 29, 2012.The offer terminated at 5:00 p.m., Eastern Time, on September 26, 2012.Pursuant to the Offer, Interests with a net asset value of $10,116,095, as determined as of the valuation date, were tendered and accepted by the Fund. 8. Proxy Results A special meeting of the Members of the Fund was held on March 25, 2013 to consider approving the following proposals: (i) to change the Fund’s classification from a “diversified” fund to a “non-diversified” fund (the “Reclassification”), as such terms are defined in the Investment Company Act of 1940, as amended, and (ii) to approve the New Agreement between the Manager and the Sub-Adviser. The following table illustrates the specifics of the vote with respect to the Reclassification: For Against Abstain Net Asset Value – 12 Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements 8. Proxy Results (continued) The following table illustrates the specifics of the vote with respect to the New Agreement: For Against Abstain Net Asset Value – A joint special meeting of Members of the Fund was held on March 28,2013 to consider approving Irwin G. Barnet, Esq., Andrew S. Clare, Daniel A. Hanwacker, Jon C. Hunt, Vernon C. Kozlen, Jay C. Nadel, William R. Sweet and James R. Wolford (collectively, the “Candidates”) as members of the Board of Directors. The following table illustrates the specifics of the vote with respect to the election of the Candidates: For Against Abstain Units – 13 Rochdale High Yield Alternative Strategies Fund LLC Financial Highlights Year Ended Year Ended Year Ended Year Ended Year Ended March 31, 2013 March 31, 2012 March 31, 2011 March 31, 2010 March 31, 2009 TOTAL RETURN Total Return before incentive fee %) %) % % %) Incentive fee % % %) %) % Total Return after incentive fee %) %) % % %) RATIOS/SUPPLEMENTAL DATA Net Assets, end of period ($000's) $ Portfolio Turnover % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Net investment loss, before waivers and reimbursements %) %) %) %) %) Net investment loss, after waivers and reimbursements %) %) %) %) %) RATIO OF EXPENSES TO AVERAGE NET ASSETS, BEFORE INCENTIVE FEE Operating expenses, before waivers and reimbursements % Operating expenses, after waivers and reimbursements % RATIO OF EXPENSES TO AVERAGE NET ASSETS, NET OF WAIVERS AND REIMBURSEMENTS AFTER INCENTIVE FEE Operating expenses, after waivers and reimbursements % Incentive fee %) %) % % % Total Operating expenses, after waivers and reimbursements, after incentive fee % Total return is calculated for all Members taken as a whole and an individual Member's return may vary from these Fund returns based on the timing of capital transactions. Total returns do not include the effect of any sales load. Portfolio turnover represents the Master Fund's portfolio turnover for the periods above.The ratios of expenses to average net assets do not include expenses of the Hedge Funds in which the Master Fund invests. The expense ratios are calculated for all Members taken as a whole.The computation of such ratios based on the amount of expenses assessed to an individual Member's capital may vary from these ratios based on the timing of capital transactions. ***** The accompanying notes are an integral part of these financial statements See Report of Independent Registered Public Accounting Firm 14 Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements March 31, 2013 Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements March 31, 2013 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Director and Officer Information Approval of Investment Management Agreement Additional Information Report of Independent Registered Public Accounting Firm The Members and Board of Directors of Rochdale High Yield Alternative Strategies Master Fund LLC We have audited the accompanying statement of assets, liabilities and members' capital of Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, the Rochdale Core Alternative Strategies Master Fund LLC) (the “Fund”), including the schedule of investments, as of March 31, 2013, the related statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for the years ended March 31, 2013 and 2012, and the financial highlights for the years ended March 31, 2013, 2012, 2011, 2010 and 2009.These financial statements and financial highlights are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatements. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of cash and investments as of March 31, 2013, by correspondence with the custodian and investment managers, respectively, or by other appropriate auditing procedures where replies from investment managers were not received.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund as of March 31, 2013 and the results of its operations and its cash flows for the year then ended, the changes in its members’ capital for the years ended March 31, 2013 and 2012 and the financial highlights for the years ended March 31, 2013, 2012, 2011, 2010 and 2009, in conformity with accounting principles generally accepted in the United States of America. New York, New York May 29, 2013 PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 29 Broadway, New York, NY 10el: 212.867.8ax: 212.687.4346Iwww.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. Rochdale High Yield Alternative Strategies Master Fund LLC Statement of Assets, Liabilities and Members' Capital March 31, 2013 ASSETS Investments, at fair value (cost $22,822,281) $ Receivable for fund investments sold Interest receivable Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Management fees payable Professional fees payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ The accompanying notes are an integral part of these financial statements. 2 Rochdale High Yield Alternative Strategies Master Fund LLC Statement of Operations Year Ended March 31, 2013 INVESTMENT INCOME Interest income $ Investment Income EXPENSES Management fees (see Note 4) Administration fees Professional fees Directors' fees Custody fees Other expenses Total Expenses Net Investment Loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Gain on Investments Net Decrease in Members' Capital Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 3 Rochdale High Yield Alternative Strategies Master Fund LLC Statements of Changes in Members' Capital Year Ended Year Ended March 31, 2013 March 31, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) ) Net Decrease in Members' Capital Resulting From Operations ) ) INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' interests (see Note 2) - Payments for purchases of members' interests (see Note 2) ) ) Net Payments for Members' Interests ) ) Total Decrease in Members' Capital ) ) MEMBERS' CAPITAL Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 4 Rochdale High Yield Alternative Strategies Master Fund LLC Statement of Cash Flows Year Ended March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash from operating activities: Purchases of investments ) Sales of investments Purchases of money market fund ) Sales of money market fund Net change in unrealized appreciation/depreciation on investments Net realized gain on investments ) Change in Operating Assets and Liabilities: Investments made in advance Receivable for fund investments sold ) Interest receivable ) Management fees payable ) Contributions received in advance ) Professional fees payable Accrued expenses and other liabilities ) Net Cash from Operating Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members' interests - Payments for purchases of members' interests ) Net Cash used in Financing Activities ) Net Change in Cash and Cash Equivalents - CASH AND CASH EQUIVALENTS Beginning of year - End of year $ - The accompanying notes are an integral part of these financial statements. 5 Rochdale High Yield Alternative Strategies Master Fund LLC Schedule of Investments March 31, 2013 Redemptions Percentage of Notice Period Long-Term Investment Funds 1: Members' Capital Cost Fair Value Frequency # of Days Event / Multi-Strategy: Bennelong Asia Pacific Multi Strategy Equity Fund, LP - Class S 2 0.37 % $ $ ** ** Brencourt SP Fund, LP 2 ** ** Canyon Value Realization Fund, LP - Series L Annually GoldenTree Partners LP Quarterly 90 GoldenTree Partners LP 2 ** ** Keswick Onshore Trust 3 ** ** King Street Capital LP 2 ** ** OZ Asia Domestic Partners, LP Annually 45 Polygon Recovery Fund, LP * * Stark Select Asset Fund LLC 2 ** ** Global Macro Strategy: CamCap Resources, LP 2 ** ** Caxton Global Investments (USA) LLC 2 ** ** Total Long-Term Investment Funds: 36.80 % $ $ Short-Term Investment: Money Market Fund: First American Government Obligations Fund, 0.02% 4 62.44 % $ $ Total Investments 99.24 % $ $ 1 All investments are non-income producing. 2 Remaining value represents side pocket interests. 3 Special purpose vehicle received from Castlerigg Partners effective November 1, 2012.This vehicle has the same positions previously held by Castlerigg Partners. 4 7-Day Yield. The accompanying notes are an integral part of these financial statements. 6 Rochdale High Yield Alternative Strategies Master Fund LLC Schedule of Investments, Continued March 31, 2013 * Redemption restrictions exist for Hedge Funds whereby the Hedge Fund Managers may suspend redemption either in their sole discretion or other factors.Such factors include the magnitude of redemptions requested, portfolio valuation issues or market conditions.Redemptions are currently suspended for the Polygon Recovery Fund, LP, a portfolio primarily comprised of an exchange listed but thinly traded security and several private equity holdings. ** Special Investments have been established for Bennelong Asia Pacific Multi Strategy Equity Fund, LP - Class S, Brencourt SP Fund, LP, GoldenTree Partners LP, Keswick Onshore Trust, King Street Capital LP, Stark Select Asset Fund LLC, CamCap Resources, LP and Caxton Global Investments (USA) LLC.These investments are long-term and illiquid. Event / Multi-Strategy.Multi-strategy investing is an investment strategy that focuses on the securities of companies undergoing some material structural changes.These changes can come in the form of mergers, acquisitions, spin offs, Dutch tender offers, share buybacks and other reorganizations.This strategy also seeks to exploit relative value inefficiencies across the capital structure or among closely related markets, generally without assuming an unhedged exposure to any particular market or financial instrument. Global Macro Strategy.Macro strategies take long, short and relative value positions in financial instruments based on a top-down fundamental and technical analysis of capital market conditions.Hedge Fund Managers begin evaluating opportunities based on economic and/or technical factors, working their way down to regional, country and industry specific analysis.The Hedge Fund Managers make judgements about the expected future price direction of asset classes and express that opinion by taking long or short positions in a variety of instruments.Investments are usually made in a wide variety of global futures, cash instruments and other financial instruments, including stocks, bonds, currencies, derivatives and commodities. The accompanying notes are an integral part of these financial statements. 7 Rochdale High Yield Alternative Strategies Master Fund LLC Schedule of Investments, Continued March 31, 2013 Strategy Allocation Breakdown (as a % of total investments) The accompanying notes are an integral part of these financial statements. 8 Rochdale High Yield Alternative Strategies Master Fund LLC Notes to Financial Statements 1. Organization Rochdale High Yield Alternative Strategies Master Fund LLC (formerly, the Rochdale Core Alternative Strategies Master Fund LLC) (the "Master Fund") is a closed-end, non-diversified management Investment Company that was organized as a limited liability company under the laws of the State of Delaware on September 11, 2006 and serves as a master fund in a master feeder structure.In March 2013, the Master Fund changed its name from Rochdale Core Alternative Strategies Master Fund LLC to Rochdale High Yield Alternative Strategies Master Fund LLC to reflect its change in investment objective.Rochdale High Yield Alternative Strategies Fund LLC and Rochdale High Yield Alternative Strategies Fund TEI LLC (the “Feeder Funds”) serve as the feeder funds in the master feeder structure.Interests in the Master Fund are issued solely in private placement transactions that do not involve any "public offering" within the meaning of Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act").Investments in the Master Fund may be made only by U.S. and foreign investment companies, common or commingled trust funds, organizations or trusts described in Sections 401(a) or 501(a) of the Internal Revenue Code of 1986, as amended, or similar organizations or entities that are "accredited investors" within the meaning of Regulation D under the 1933 Act. The Master Fund is a registered investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Rochdale Investment Management, LLC (the “Manager”, "Adviser" or “Rochdale”) is the investment adviser to the Master Fund.The Manager delegates sub-investment advisory responsibilities to PineBridge Investments LLC (the “Sub-Adviser”) with respect to the Master Fund. The Master Fund seeks to achieve its objective by investing substantially all of its assets in the securities of privately placed investment vehicles, typically referred to as hedge funds (“Hedge Funds" or "Investment Funds”), thatpursue a variety of high yield income generating strategies. The Master Fund’s investment objective is to generate income from investments in higher yielding investments with lower credit quality and higher volatility than investment grade fixed income securities. “Lower credit quality” in this objective means investments rated below BBB, and “higher volatility” means the fluctuations in principal will be greater than the fluctuations in price associated with investment grade fixed income securities. Under normal circumstances, at least 80% of the Master Fund’s total assets will be invested either directly, or indirectly through Private Funds, in a variety of high yield income generating investments. 9 Rochdale High Yield Alternative Strategies Master Fund LLC Notes to Financial Statements 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Master Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. The Statement of Changes in Members’ Capital for the year ended March 31, 2013 do not reflect $265,000 in sales or purchases of Members’ Interests to other investors as these transactions are not transactions of the Master Fund. These transactions are reflected for the year ended March 31, 2012. Investments Valuation Investments are carried at fair value.The fair value of alternative investments has been estimated using the Net Asset Value (“NAV”) as reported by the management of the respective alternative investment fund.Financial Accounting Standards Board (FASB) guidance provides for the use of NAV as a “Practical Expedient” for estimating fair value of alternative investments.NAV reported by each alternative investment fund is used as a practical expedient to estimate the fair value of the Master Fund’s interest therein and their classification within Level 2 or 3 is based on the Master Fund’s ability to redeem its interest in the near term and liquidate the underlying portfolios. Investments in Investment Funds are stated and recorded at fair value as determined in good faith by the Sub-Adviser in accordance with US GAAP.The Master Fund uses the NAV as reported by the Hedge Fund Managers, as a practical expedient, to determine the fair value of all the investments in Investment Funds which (a) do not have a readily determinable fair value and (b) either have the attributes of an investment company or prepare their financial statements consistent with the measurement principles of an investment company. Such values generally represent the Master Fund's proportionate share of the net assets of the Investment Funds as reported by the Hedge Fund Managers.Accordingly, the value of the investments in Investment Funds are generally increased by additional contributions to the Investment Funds and the Master Fund's share of net earnings from the Investment Funds, and decreased by distributions from the Investment Funds and the Master Fund's share of net losses from the Investment Funds. The Sub-Adviser reviews the details of the reported information obtained from the Hedge Fund Managers and considers: (i) the measurement date of the NAV provided, (ii) the basis of accounting and, (iii) in instances where the basis of accounting is other than fair value, fair valuation information provided by the Hedge Fund Managers. The 10 Rochdale High Yield Alternative Strategies Master Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Investments Valuation (continued) Sub-Adviser may make adjustments to the NAV of various Investment Funds to obtain the best estimate of fair value, which is consistent with the measurement principles of an investment company. The Master Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. Fair Value Measurements The Master Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Master Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Master Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.See Note 3 – Investments. 11 Rochdale High Yield Alternative Strategies Master Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Realized and unrealized gains and losses are included in the determination of income. Fund Expenses The expenses of the Master Fund include, but are not limited to, the following: legal fees; accounting and auditing fees; custodial fees; management fees; an incentive fee; costs of computing the Master Fund's net asset value; costs of insurance; registration expenses; due diligence, including travel and related expenses; expenses of meetings of the Board and members; all costs with respect to communications to Members; and other types of expenses as may be approved from time to time by the Board. Income Taxes The Master Fund’s tax year end is December 31.The Master Fund is treated as a partnership for Federal income tax purposes.Each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss. Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Master Fund has adopted authoritative guidance on uncertain tax positions.The Master Fund recognizes the effect of tax positions when they are more likely than not of being sustained.Management is not aware of any exposure to uncertain tax positions that could require accrual or which could affect its liquidity or future cash flows.As of March 31, 2013, the Master Fund’s tax years 2010 through 2012 remain open and subject to examination by relevant taxing authorities. Subsequent Events The Master Fund has adopted financial reporting rules regarding subsequent events, which requires an entity to recognize in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet.Management has evaluated the Master Fund’s related events and transactions that occurred subsequent to March 31, 2013 and determined that there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. 12 Rochdale High Yield Alternative Strategies Master Fund LLC Notes to Financial Statements 2. Significant Accounting Policies (continued) Capital Accounts Net profits or net losses of the Master Fund for each month are allocated to the capital accounts of Members as of the last day of each month in accordance with Members' respective investment percentages of the Master Fund.Net profits or net losses are measured as the net change in the value of the net assets of the Master Fund during a fiscal period, before giving effect to any repurchases of interest in the Master Fund, and excluding the amount of any items to be allocated to the capital accounts of the Members of the Master Fund, other than in accordance with the Members' respective investment percentages. Prior to the end of each quarter and year end, the Master Fund receives Member contributions with an effective subscription date of the first day of the following month. The Master Fund, in turn, makes contributions to certain Hedge Funds, which have effective subscription dates of the first day of the following month.These amounts are reported as "Contributions received in advance" and "Investments made in advance", respectively. 3. Investments The following are the classes of investments grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis at March 31, 2013. The alternative investments below were valued using the practical expedient: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Alternative Investments Event / Multi-Strategy $
